OPINION

Per Curiam:

This is an appeal from a district court judgment denying injunctive relief to the plaintiff, Victoria DePasquale, who sought to bar foreclosure of a trust deed by the beneficiary thereof, First Western Savings and Loan Association. DePasquale, with advice of counsel, had agreed to subordinate an existing deed of trust running to her as beneficiary, to the First Western deed of trust. When default on the First Western obligation occurred, it caused notice of breach and election to sell to be given, and this litigation ensued. Since every finding of fact made by the district court is supported by substantial evidence, and there exists no reason to invalidate the subordination agreement, we affirm.